DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1, 3, 9, 11, and 17-29 of U.S. Application No. 15/995028 filed on 09/07/2021 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed09/07/2021. Claims 1, 3, 9, 11, 17-20 and 23 are presently amended. Claims 2, 4-8, 10, and 12-16 are cancelled and claims 25-29 are newly added. Claims 1, 3, 9, 11, and 17-29 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous rejection under 35 U.S.C. § 103: Applicants’ arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references being used for the argued limitation(s) in the current rejection.  A new grounds of rejection is made in view of in view of US 2010/0244459A1 (“Gibson”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 17-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0295757A1 (“Watanabe”), in view of US 2010/0244459A1 (“Gibson”), in view of US 2017/0232867A1 (“Fukazu”), further in view of US 2017/0328331A1 (“Fujita”).
As per claim 1 Watanabe discloses
:
a transmission (see at least Watanabe, para. [0034]: In this case, the driving force of the motor generator 30 is transmitted to the crankshaft of the engine 20 by the intermediary of the belt 28, inputted to a transmission (TM) 21 while motoring is applied to the engine 20, and is transmitted to a wheel 24 by the intermediary of a drive shaft 23; then, the vehicle travels in a creeping manner.);
a starter generator configured to generate motor power (see at least Watanabe, para. [0034]: In this case, the driving force of the motor generator 30 is transmitted to the crankshaft of the engine 20 by the intermediary of the belt 28, inputted to a transmission (TM) 21 while motoring is applied to the engine 20, and is transmitted to a wheel 24 by the intermediary of a drive shaft 23; then, the vehicle travels in a creeping manner.);
an engine arranged between the transmission and the starter generator, the engine including a crank shaft coupled to the transmission and the starter generator (see at least Watanabe, Fig. 1 & para. [0034]: In this case, the driving force of the motor generator 30 is transmitted to the crankshaft of the engine 20 by the intermediary of the belt 28, inputted to a transmission (TM) 21 while motoring is applied to the engine 20, and is transmitted to a wheel 24 by the intermediary of a drive shaft 23; then, the vehicle travels in a creeping manner.);
an inverter being configured to be supplied a current discharged from the electricity storage device through the power supply cable, the inverter being configured to supply the current to a stator of the starter generator (see at least Watanabe, para. [0038-0040]: An inverter unit (INV) 50 performs electric-power communication between the motor generator 30 and the capacitor 60.; the armature winding 31 is formed as three-phase armature windings consisting of three coils that are connected in a Y-shape. The inverter unit 50 includes the inverter module 51 and a current-smoothing capacitor 52 that is connected in parallel with the inverter module 51; the AC terminals thereof are connected with the corresponding terminals of the armature winding 31, and the DC terminals thereof are connected across the capacitor 60);
Watanabe does not explicitly disclose
the starter generator comprising a first electrode terminal and a second electrode terminal, the first electrode terminal being electrically coupled to ground;
a power supply circuit comprising an electricity storage device electrically coupled to the second electrode terminal of the starter generator;
a bypass condenser coupled in parallel to the starter generator such that the bypass condenser is to be coupled to the power supply circuit and the ground;
a power supply cable electrically coupling the electricity storage device to the starter generator, at least part of the power supply cable being provided inside a cabin of the vehicle;
a controller configured to cause execution of an assistance mode, the assistance mode including transmitting the motor power from the starter generator to the engine in operation when the starter generator is controlled to a powering state using the electricity storage device, wherein
the controller is configured to permit the execution of the assistance mode on a condition that a rotation speed of the starter generator is lower than a threshold, and
the controller is configured to prohibit the execution of the assistance mode on a condition that the rotation speed of the starter generator is higher than the threshold.
Gibson teaches
the starter generator comprising a first electrode terminal and a second electrode terminal, the first electrode terminal being electrically coupled to ground (see at least Gibson, Fig. 2 & para. [0025]:  The vehicle engine may include a starter, the starter coupled to a starter motor 218. Starter motor 218 may also be connected in parallel to battery 202 and capacitor 212. Specifically, a first end of the starter motor 218 may be connected to the electrical ground while the second end of the starter motor 218 may be connected to the node 220 of the electrical circuit 201 through a starter motor relay 216.);
a power supply circuit comprising an electricity storage device electrically coupled to the second electrode terminal of the starter generator (see at least Gibson, para. [0019]: A first end of battery 202 may be connected to an electrical ground while a second end of the battery may be connected to a node 220 of the electrical circuit 201. The other energy storage device, that is capacitor 212, may also be electrically grounded at one end. & para. [0026]: During engine idle-stop conditions, a controller may be configured to open voltage-doubler relay 208 to electrically couple battery 202, capacitor 212, and starter motor 218 in parallel to each other. As such, this may represent a charging condition wherein alternator 206 is configured to charge each of battery 202 and capacitor 212 to a first voltage (for example, 12V).);
a bypass condenser coupled in parallel to the starter generator such that the bypass condenser is to be coupled to the power supply circuit and the ground (see at least Gibson, Fig. 2 & para. [0019]: A first end of battery 202 may be connected to an electrical ground while a second end of the battery may be connected to a node 220 of the electrical circuit 201. The other energy storage device, that is capacitor 212, may also be electrically grounded at one end.  para. [0025]:  The vehicle engine may include a starter, the starter coupled to a starter motor 218. Starter motor 218 may also be connected in parallel to battery 202 and capacitor 212. Specifically, a first end of the starter motor 218 may be connected to the electrical ground while the second end of the starter motor 218 may be connected to the node 220 of the electrical circuit 201 through a starter motor relay 216.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teaching of the starter generator comprising a first electrode terminal and a second electrode terminal, the first electrode terminal being electrically coupled to ground, a power supply circuit comprising an electricity storage device electrically coupled to the second electrode terminal of the starter generator a bypass condenser coupled in parallel to the starter generator such that the bypass condenser is to be coupled to the power supply circuit and the ground of Gibson in order to provide a constant low power discharge during continual baseline starter operations while providing a pulse power during peak load starter operations (see at least Gibson, para. [0022]).
Fukazu teaches
a power supply cable electrically coupling the electricity storage device to the starter generator, at least part of the power supply cable being provided inside a cabin of the vehicle (see at least Fukazu, para. [0049]:  the direct-current cable 51, which extends inside and outside the vehicle cabin 11, is used to enable the breather chamber 40 to communicate with the space inside the vehicle cabin 11. The direct-current cable 51 includes a power-conversion connector 51 a connected to the direct-current cable connector 34 of the power conversion unit 30; a battery terminal 51 be connected to the battery unit 20; a low-voltage-device terminal 51 bb connected to the low-voltage device; direct current lines 51 c that electrically connect the power-conversion connector 51 a to the battery terminal 51 be and to the low-voltage-device terminal 51 bb; a corrugated tube 51 d that covers the direct current lines 51 c; a sealing grommet 51 e that air tightly connects the power-conversion connector 51 a to the corrugated tube 51 d; and a ventilation-tube connecting portion 51 f that is disposed near the power-conversion connector 51 a and that communicates with the space inside the corrugated tube 51 d. The ventilation-tube connecting portion 51 f is connected to the ventilation nozzle 41 of the breather chamber 40 by a ventilation tube 42. Accordingly, the breather chamber 40 communicates with the space inside the vehicle cabin 11 through the spaces inside the ventilation tube 42 and the direct-current cable 51. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teaching of a power supply cable electrically coupling the electricity storage device to the starter generator, at least part of the power supply cable being provided inside a cabin of the vehicle of Fukazu in order to help the cable and electricity storage device breathe and ventilate through the open space (see at least Fukazu, para. [0044]).
Fujita teaches
a controller configured to cause execution of an assistance mode, the assistance mode including transmitting the motor power from the starter generator to the engine in operation when the starter generator is controlled to a powering state using the electricity storage device (see at least Fujita, para. [0019]: The main controller is configured to maintain deactivation of the motor when a rotational speed of the rotating shaft is higher than a predetermined value. The sequence controller is configured to perform the starting sequence when the rotational speed of the rotating shaft is higher than the predetermined value. The main controller is configured to activate the motor when the rotational speed of the rotating shaft is equal to or lower than the predetermined value. The sequence controller is configured to perform the starting sequence when the rotational speed of the rotating shaft is equal to or lower than the predetermined value. & para. [0105-0108]: The driver 24 includes a known inverter circuit including a plurality of switching elements, such as MOSFETs connected in, for example bridge configuration. The driver 24 is connected between the alternator 21 and a battery 31, which is an example of direct-current (DC) power sources. ), wherein
the controller is configured to permit the execution of the assistance mode on a condition that a rotation speed of the starter generator is lower than a threshold (see at least Fujita, para. [0019]: The main controller is configured to maintain deactivation of the motor when a rotational speed of the rotating shaft is higher than a predetermined value. The sequence controller is configured to perform the starting sequence when the rotational speed of the rotating shaft is higher than the predetermined value. The main controller is configured to activate the motor when the rotational speed of the rotating shaft is equal to or lower than the predetermined value. The sequence controller is configured to perform the starting sequence when the rotational speed of the rotating shaft is equal to or lower than the predetermined value.), and
the controller is configured to prohibit the execution of the assistance mode on a condition that the rotation speed of the starter generator is higher than the threshold (see at least Fujita, para. [0019]: The main controller is configured to maintain deactivation of the motor when a rotational speed of the rotating shaft is higher than a predetermined value. The sequence controller is configured to perform the starting sequence when the rotational speed of the rotating shaft is higher than the predetermined value. The main controller is configured to activate the motor when the rotational speed of the rotating shaft is equal to or lower than the predetermined value. The sequence controller is configured to perform the starting sequence when the rotational speed of the rotating shaft is equal to or lower than the predetermined value.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teaching of a controller configured to cause execution of an assistance mode, the assistance mode including transmitting the motor power from the starter generator to the engine in operation when the starter generator is controlled to a powering state using the electricity storage device, wherein the controller is configured to permit the execution of the assistance mode on a condition that a rotation speed of the starter generator is lower than a threshold, and the controller is configured to prohibit the execution of the assistance mode on a condition that the rotation speed of the starter generator is higher than the threshold of Fujita in order to improve the starting performance of the engine and improving the emission performance of the vehicle (see at least Fujita, para. [0032]).

As per claim 9 Watanabe does not explicitly disclose
wherein the electricity storage device is provided inside a cabin of the vehicle.
Fukazu teaches
wherein the electricity storage device is provided inside a cabin of the vehicle (see at least Fukazu, para. [0049]:  the direct-current cable 51, which extends inside and outside the vehicle cabin 11, is used to enable the breather chamber 40 to communicate with the space inside the vehicle cabin 11. The direct-current cable 51 includes a power-conversion connector 51 a connected to the direct-current cable connector 34 of the power conversion unit 30; a battery terminal 51 be connected to the battery unit 20; a low-voltage-device terminal 51 bb connected to the low-voltage device; direct current lines 51 c that electrically connect the power-conversion connector 51 a to the battery terminal 51 be and to the low-voltage-device terminal 51 bb; a corrugated tube 51 d that covers the direct current lines 51 c; a sealing grommet 51 e that air tightly connects the power-conversion connector 51 a to the corrugated tube 51 d; and a ventilation-tube connecting portion 51 f that is disposed near the power-conversion connector 51 a and that communicates with the space inside the corrugated tube 51 d. The ventilation-tube connecting portion 51 f is connected to the ventilation nozzle 41 of the breather chamber 40 by a ventilation tube 42. Accordingly, the breather chamber 40 communicates with the space inside the vehicle cabin 11 through the spaces inside the ventilation tube 42 and the direct-current cable 51. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teaching of the electricity storage device is provided inside a cabin of the vehicle of Fukazu in order to help the cable and electricity storage device breathe and ventilate through the open space (see at least Fukazu, para. [0044]).

As per claim 17 Watanabe discloses
A power unit for a vehicle, the power unit comprising:
a transmission (see at least Watanabe, para. [0034]: In this case, the driving force of the motor generator 30 is transmitted to the crankshaft of the engine 20 by the intermediary of the belt 28, inputted to a transmission (TM) 21 while motoring is applied to the engine 20, and is transmitted to a wheel 24 by the intermediary of a drive shaft 23; then, the vehicle travels in a creeping manner.);
a starter generator configured to generate motor power (see at least Watanabe, para. [0034]: In this case, the driving force of the motor generator 30 is transmitted to the crankshaft of the engine 20 by the intermediary of the belt 28, inputted to a transmission (TM) 21 while motoring is applied to the engine 20, and is transmitted to a wheel 24 by the intermediary of a drive shaft 23; then, the vehicle travels in a creeping manner.);
an engine arranged between the transmission and the starter generator, the engine including a crank shaft coupled to the transmission and the starter generator (see at least Watanabe, Fig. 1 & para. [0034]: In this case, the driving force of the motor generator 30 is transmitted to the crankshaft of the engine 20 by the intermediary of the belt 28, inputted to a transmission (TM) 21 while motoring is applied to the engine 20, and is transmitted to a wheel 24 by the intermediary of a drive shaft 23; then, the vehicle travels in a creeping manner.);
an inverter being configured to be supplied a current discharged from the electricity storage device through the power supply cable, the inverter being configured to supply the current to a stator of the starter generator (see at least Watanabe, para. [0038-0040]: An inverter unit (INV) 50 performs electric-power communication between the motor generator 30 and the capacitor 60.; the armature winding 31 is formed as three-phase armature windings consisting of three coils that are connected in a Y-shape. The inverter unit 50 includes the inverter module 51 and a current-smoothing capacitor 52 that is connected in parallel with the inverter module 51; the AC terminals thereof are connected with the corresponding terminals of the armature winding 31, and the DC terminals thereof are connected across the capacitor 60);
Watanabe does not explicitly disclose
the starter generator comprising a first electrode terminal and a second electrode terminal, the first electrode terminal being electrically coupled to ground;
a power supply circuit comprising an electricity storage device electrically coupled to the second electrode terminal of the starter generator;

a power supply cable electrically coupling the electricity storage device to the starter generator, at least part of the power supply cable being provided inside a cabin of the vehicle;
circuitry configured to cause execution of an assistance mode, the assistance mode including transmitting the motor power from the starter generator to the engine in operation when the starter generator is controlled to a powering state using the electricity storage device, wherein
the circuitry is configured to permit the execution of the assistance mode on a condition that a rotation speed of the starter generator is lower than a threshold, and
the circuitry is configured to prohibit the execution of the assistance mode on a condition that the rotation speed of the starter generator is higher than the threshold.
Gibson teaches
the starter generator comprising a first electrode terminal and a second electrode terminal, the first electrode terminal being electrically coupled to ground (see at least Gibson, Fig. 2 & para. [0025]:  The vehicle engine may include a starter, the starter coupled to a starter motor 218. Starter motor 218 may also be connected in parallel to battery 202 and capacitor 212. Specifically, a first end of the starter motor 218 may be connected to the electrical ground while the second end of the starter motor 218 may be connected to the node 220 of the electrical circuit 201 through a starter motor relay 216.);
a power supply circuit comprising an electricity storage device electrically coupled to the second electrode terminal of the starter generator (see at least Gibson, para. [0019]: A first end of battery 202 may be connected to an electrical ground while a second end of the battery may be connected to a node 220 of the electrical circuit 201. The other energy storage device, that is capacitor 212, may also be electrically grounded at one end. & para. [0026]: During engine idle-stop conditions, a controller may be configured to open voltage-doubler relay 208 to electrically couple battery 202, capacitor 212, and starter motor 218 in parallel to each other. As such, this may represent a charging condition wherein alternator 206 is configured to charge each of battery 202 and capacitor 212 to a first voltage (for example, 12V).);
a bypass condenser coupled in parallel to the starter generator such that the bypass condenser is to be coupled to the power supply circuit and the ground (see at least Gibson, Fig. 2 & para. [0019]: A first end of battery 202 may be connected to an electrical ground while a second end of the battery may be connected to a node 220 of the electrical circuit 201. The other energy storage device, that is capacitor 212, may also be electrically grounded at one end.  para. [0025]:  The vehicle engine may include a starter, the starter coupled to a starter motor 218. Starter motor 218 may also be connected in parallel to battery 202 and capacitor 212. Specifically, a first end of the starter motor 218 may be connected to the electrical ground while the second end of the starter motor 218 may be connected to the node 220 of the electrical circuit 201 through a starter motor relay 216.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teaching of the starter generator comprising a first electrode terminal and a second electrode terminal, the first electrode terminal being electrically coupled to ground, a power supply circuit comprising an electricity storage device electrically coupled to the second electrode terminal of the starter generator a bypass condenser coupled in parallel to the starter generator such that the bypass condenser is to be coupled to the power supply circuit and the ground of Gibson in order to 
Fukazu teaches
a power supply cable electrically coupling the electricity storage device to the starter generator, at least part of the power supply cable being provided inside a cabin of the vehicle (see at least Fukazu, para. [0049]:  the direct-current cable 51, which extends inside and outside the vehicle cabin 11, is used to enable the breather chamber 40 to communicate with the space inside the vehicle cabin 11. The direct-current cable 51 includes a power-conversion connector 51 a connected to the direct-current cable connector 34 of the power conversion unit 30; a battery terminal 51 be connected to the battery unit 20; a low-voltage-device terminal 51 bb connected to the low-voltage device; direct current lines 51 c that electrically connect the power-conversion connector 51 a to the battery terminal 51 be and to the low-voltage-device terminal 51 bb; a corrugated tube 51 d that covers the direct current lines 51 c; a sealing grommet 51 e that air tightly connects the power-conversion connector 51 a to the corrugated tube 51 d; and a ventilation-tube connecting portion 51 f that is disposed near the power-conversion connector 51 a and that communicates with the space inside the corrugated tube 51 d. The ventilation-tube connecting portion 51 f is connected to the ventilation nozzle 41 of the breather chamber 40 by a ventilation tube 42. Accordingly, the breather chamber 40 communicates with the space inside the vehicle cabin 11 through the spaces inside the ventilation tube 42 and the direct-current cable 51. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teaching of a power supply cable electrically coupling the electricity storage device to the starter generator, at least 
Fujita teaches
circuitry configured to cause execution of an assistance mode, the assistance mode including transmitting the motor power from the starter generator to the engine in operation when the starter generator is controlled to a powering state using the electricity storage device (see at least Fujita, para. [0019]: The main controller is configured to maintain deactivation of the motor when a rotational speed of the rotating shaft is higher than a predetermined value. The sequence controller is configured to perform the starting sequence when the rotational speed of the rotating shaft is higher than the predetermined value. The main controller is configured to activate the motor when the rotational speed of the rotating shaft is equal to or lower than the predetermined value. The sequence controller is configured to perform the starting sequence when the rotational speed of the rotating shaft is equal to or lower than the predetermined value. & para. [0105-0108]: The driver 24 includes a known inverter circuit including a plurality of switching elements, such as MOSFETs connected in, for example bridge configuration. The driver 24 is connected between the alternator 21 and a battery 31, which is an example of direct-current (DC) power sources. ), wherein
the circuitry is configured to permit the execution of the assistance mode on a condition that a rotation speed of the starter generator is lower than a threshold (see at least Fujita, para. [0019]: The main controller is configured to maintain deactivation of the motor when a rotational speed of the rotating shaft is higher than a predetermined value. The sequence controller is configured to perform the starting sequence when the rotational speed of the rotating shaft is higher than the predetermined value. The main controller is configured to activate the motor when the rotational speed of the rotating shaft is equal to or lower than the predetermined value. The sequence controller is configured to perform the starting sequence when the rotational speed of the rotating shaft is equal to or lower than the predetermined value.), and
the circuitry is configured to prohibit the execution of the assistance mode on a condition that the rotation speed of the starter generator is higher than the threshold (see at least Fujita, para. [0019]: The main controller is configured to maintain deactivation of the motor when a rotational speed of the rotating shaft is higher than a predetermined value. The sequence controller is configured to perform the starting sequence when the rotational speed of the rotating shaft is higher than the predetermined value. The main controller is configured to activate the motor when the rotational speed of the rotating shaft is equal to or lower than the predetermined value. The sequence controller is configured to perform the starting sequence when the rotational speed of the rotating shaft is equal to or lower than the predetermined value.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teaching of a circuitry configured to cause execution of an assistance mode, the assistance mode including transmitting the motor power from the starter generator to the engine in operation when the starter generator is controlled to a powering state using the electricity storage device, wherein the circuitry is configured to permit the execution of the assistance mode on a condition that a rotation speed of the starter generator is lower than a threshold, and the circuitry is configured to prohibit the execution of the assistance mode on a condition that the rotation speed of the starter 

As per claim 18 Watanabe discloses
A vehicle control apparatus to be mounted on a vehicle, the vehicle control apparatus comprising a controller, and a sensor coupled to the controller, wherein 
the vehicle includes:
a transmission (see at least Watanabe, para. [0034]: In this case, the driving force of the motor generator 30 is transmitted to the crankshaft of the engine 20 by the intermediary of the belt 28, inputted to a transmission (TM) 21 while motoring is applied to the engine 20, and is transmitted to a wheel 24 by the intermediary of a drive shaft 23; then, the vehicle travels in a creeping manner.);
a starter generator configured to generate motor power (see at least Watanabe, para. [0034]: In this case, the driving force of the motor generator 30 is transmitted to the crankshaft of the engine 20 by the intermediary of the belt 28, inputted to a transmission (TM) 21 while motoring is applied to the engine 20, and is transmitted to a wheel 24 by the intermediary of a drive shaft 23; then, the vehicle travels in a creeping manner.);
an engine arranged between the transmission and the starter generator, the engine including a crank shaft coupled to the transmission and the starter generator (see at least Watanabe, Fig. 1 & para. [0034]: In this case, the driving force of the motor generator 30 is transmitted to the crankshaft of the engine 20 by the intermediary of the belt 28, inputted to a transmission (TM) 21 while motoring is applied to the engine 20, and is transmitted to a wheel 24 by the intermediary of a drive shaft 23; then, the vehicle travels in a creeping manner.);
an inverter being configured to be supplied a current discharged from the electricity storage device through the power supply cable, the inverter being configured to supply the current to a stator of the starter generator (see at least Watanabe, para. [0038-0040]: An inverter unit (INV) 50 performs electric-power communication between the motor generator 30 and the capacitor 60.; the armature winding 31 is formed as three-phase armature windings consisting of three coils that are connected in a Y-shape. The inverter unit 50 includes the inverter module 51 and a current-smoothing capacitor 52 that is connected in parallel with the inverter module 51; the AC terminals thereof are connected with the corresponding terminals of the armature winding 31, and the DC terminals thereof are connected across the capacitor 60);
Watanabe does not explicitly disclose
the starter generator comprising a first electrode terminal and a second electrode terminal, the first electrode terminal being electrically coupled to ground;
a power supply circuit comprising an electricity storage device electrically coupled to the second electrode terminal of the starter generator;
a bypass condenser coupled in parallel to the starter generator such that the bypass condenser is to be coupled to the power supply circuit and the ground;
a power supply cable electrically coupling the electricity storage device to the starter generator, at least part of the power supply cable being provided inside a cabin of the vehicle;
a controller configured to cause execution of an assistance mode, the assistance mode including transmitting the motor power from the starter generator to the engine in operation 
the controller is configured to permit the execution of the assistance mode on a condition that a rotation speed of the starter generator is lower than a threshold, and
the controller is configured to prohibit the execution of the assistance mode on a condition that the rotation speed of the starter generator is higher than the threshold.
Gibson teaches
the starter generator comprising a first electrode terminal and a second electrode terminal, the first electrode terminal being electrically coupled to ground (see at least Gibson, Fig. 2 & para. [0025]:  The vehicle engine may include a starter, the starter coupled to a starter motor 218. Starter motor 218 may also be connected in parallel to battery 202 and capacitor 212. Specifically, a first end of the starter motor 218 may be connected to the electrical ground while the second end of the starter motor 218 may be connected to the node 220 of the electrical circuit 201 through a starter motor relay 216.);
a power supply circuit comprising an electricity storage device electrically coupled to the second electrode terminal of the starter generator (see at least Gibson, para. [0019]: A first end of battery 202 may be connected to an electrical ground while a second end of the battery may be connected to a node 220 of the electrical circuit 201. The other energy storage device, that is capacitor 212, may also be electrically grounded at one end. & para. [0026]: During engine idle-stop conditions, a controller may be configured to open voltage-doubler relay 208 to electrically couple battery 202, capacitor 212, and starter motor 218 in parallel to each other. As such, this may represent a charging condition wherein alternator 206 is configured to charge each of battery 202 and capacitor 212 to a first voltage (for example, 12V).);
(see at least Gibson, Fig. 2 & para. [0019]: A first end of battery 202 may be connected to an electrical ground while a second end of the battery may be connected to a node 220 of the electrical circuit 201. The other energy storage device, that is capacitor 212, may also be electrically grounded at one end.  para. [0025]:  The vehicle engine may include a starter, the starter coupled to a starter motor 218. Starter motor 218 may also be connected in parallel to battery 202 and capacitor 212. Specifically, a first end of the starter motor 218 may be connected to the electrical ground while the second end of the starter motor 218 may be connected to the node 220 of the electrical circuit 201 through a starter motor relay 216.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teaching of the starter generator comprising a first electrode terminal and a second electrode terminal, the first electrode terminal being electrically coupled to ground, a power supply circuit comprising an electricity storage device electrically coupled to the second electrode terminal of the starter generator a bypass condenser coupled in parallel to the starter generator such that the bypass condenser is to be coupled to the power supply circuit and the ground of Gibson in order to provide a constant low power discharge during continual baseline starter operations while providing a pulse power during peak load starter operations (see at least Gibson, para. [0022]).
Fukazu teaches
a power supply cable electrically coupling the electricity storage device to the starter generator, at least part of the power supply cable being provided inside a cabin of the vehicle (see at least Fukazu, para. [0049]:  the direct-current cable 51, which extends inside and outside the vehicle cabin 11, is used to enable the breather chamber 40 to communicate with the space inside the vehicle cabin 11. The direct-current cable 51 includes a power-conversion connector 51 a connected to the direct-current cable connector 34 of the power conversion unit 30; a battery terminal 51 be connected to the battery unit 20; a low-voltage-device terminal 51 bb connected to the low-voltage device; direct current lines 51 c that electrically connect the power-conversion connector 51 a to the battery terminal 51 be and to the low-voltage-device terminal 51 bb; a corrugated tube 51 d that covers the direct current lines 51 c; a sealing grommet 51 e that air tightly connects the power-conversion connector 51 a to the corrugated tube 51 d; and a ventilation-tube connecting portion 51 f that is disposed near the power-conversion connector 51 a and that communicates with the space inside the corrugated tube 51 d. The ventilation-tube connecting portion 51 f is connected to the ventilation nozzle 41 of the breather chamber 40 by a ventilation tube 42. Accordingly, the breather chamber 40 communicates with the space inside the vehicle cabin 11 through the spaces inside the ventilation tube 42 and the direct-current cable 51. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teaching of a power supply cable electrically coupling the electricity storage device to the starter generator, at least part of the power supply cable being provided inside a cabin of the vehicle of Fukazu in order to help the cable and electricity storage device breathe and ventilate through the open space (see at least Fukazu, para. [0044]).
Fujita teaches
wherein the controller configured to cause execution of an assistance mode, the assistance mode including transmitting the motor power from the starter generator to the engine (see at least Fujita, para. [0019]: The main controller is configured to maintain deactivation of the motor when a rotational speed of the rotating shaft is higher than a predetermined value. The sequence controller is configured to perform the starting sequence when the rotational speed of the rotating shaft is higher than the predetermined value. The main controller is configured to activate the motor when the rotational speed of the rotating shaft is equal to or lower than the predetermined value. The sequence controller is configured to perform the starting sequence when the rotational speed of the rotating shaft is equal to or lower than the predetermined value. & para. [0105-0108]: The driver 24 includes a known inverter circuit including a plurality of switching elements, such as MOSFETs connected in, for example bridge configuration. The driver 24 is connected between the alternator 21 and a battery 31, which is an example of direct-current (DC) power sources. ), wherein
wherein the controller is configured to permit the execution of the assistance mode on a condition that a rotation speed of the starter generator is lower than a threshold (see at least Fujita, para. [0019]: The main controller is configured to maintain deactivation of the motor when a rotational speed of the rotating shaft is higher than a predetermined value. The sequence controller is configured to perform the starting sequence when the rotational speed of the rotating shaft is higher than the predetermined value. The main controller is configured to activate the motor when the rotational speed of the rotating shaft is equal to or lower than the predetermined value. The sequence controller is configured to perform the starting sequence when the rotational speed of the rotating shaft is equal to or lower than the predetermined value.), and
(see at least Fujita, para. [0019]: The main controller is configured to maintain deactivation of the motor when a rotational speed of the rotating shaft is higher than a predetermined value. The sequence controller is configured to perform the starting sequence when the rotational speed of the rotating shaft is higher than the predetermined value. The main controller is configured to activate the motor when the rotational speed of the rotating shaft is equal to or lower than the predetermined value. The sequence controller is configured to perform the starting sequence when the rotational speed of the rotating shaft is equal to or lower than the predetermined value.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teaching of the controller configured to cause execution of an assistance mode, the assistance mode including transmitting the motor power from the starter generator to the engine in operation when the starter generator is controlled to a powering state using the electricity storage device, wherein the controller is configured to permit the execution of the assistance mode on a condition that a rotation speed of the starter generator is lower than a threshold, and wherein the controller is configured to prohibit the execution of the assistance mode on a condition that the rotation speed of the starter generator is higher than the threshold of Fujita in order to improve the starting performance of the engine and improving the emission performance of the vehicle (see at least Fujita, para. [0032]).

As per claim 19 Watanabe does not explicitly disclose

Fukazu teaches
wherein, when the starter generator is controlled to the powering state, the current discharged from the electricity storage device is supplied to the inverter through the power supply cable (see at least Fukazu, para. [0020]: a power conversion unit 30 that performs electric power conversion when the electric power of the battery unit 20 is supplied to the motors 5, 6L, and 6R & para. [0032-0034]: The direct-current cable connector 34 is connected to the battery unit 20 by a direct-current cable 51, and inputs direct-current high-voltage electric power supplied from the battery unit 20 to the inverters 32 and the DC-DC converter 33. The housing 31 of the power conversion unit 30 includes a projecting portion 31 a that projects rightward from a right side surface 30 c thereof, and the direct-current cable connector 34 is provided on a front surface 30 d of the projecting portion 31 a. The direct-current cable 51, which is connected to the direct-current cable connector 34, extends parallel to the front surface of the power conversion unit 30 below the center cross member 13 after being bent the first time, and then extends through a through hole 13 a in the center cross member 13 and a through hole 12 b in the floor panel 12 and enters the vehicle cabin 11 after being bent the second time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teaching of when the starter generator is controlled to the powering state, the current discharged from the electricity storage device is supplied to the inverter through the power supply cable of Fukazu in order to help the cable and electricity storage device breathe and ventilate through the open space (see at 

As per claim 20 Watanabe does not explicitly disclose
wherein, when the starter generator is controlled to the powering state, the current discharged from the electricity storage device is supplied to the inverter through the power supply cable.
Fukazu teaches
wherein, when the starter generator is controlled to the powering state, the current discharged from the electricity storage device is supplied to the inverter through the power supply cable (see at least Fukazu, para. [0020]: a power conversion unit 30 that performs electric power conversion when the electric power of the battery unit 20 is supplied to the motors 5, 6L, and 6R & para. [0032-0034]: The direct-current cable connector 34 is connected to the battery unit 20 by a direct-current cable 51, and inputs direct-current high-voltage electric power supplied from the battery unit 20 to the inverters 32 and the DC-DC converter 33. The housing 31 of the power conversion unit 30 includes a projecting portion 31 a that projects rightward from a right side surface 30 c thereof, and the direct-current cable connector 34 is provided on a front surface 30 d of the projecting portion 31 a. The direct-current cable 51, which is connected to the direct-current cable connector 34, extends parallel to the front surface of the power conversion unit 30 below the center cross member 13 after being bent the first time, and then extends through a through hole 13 a in the center cross member 13 and a through hole 12 b in the floor panel 12 and enters the vehicle cabin 11 after being bent the second time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teaching of when the 

As per claim 21 Watanabe does not explicitly disclose
wherein, when the starter generator is controlled to the powering state, the current discharged from the electricity storage device is supplied to the inverter through the power supply cable.
Fukazu teaches
wherein, when the starter generator is controlled to the powering state, the current discharged from the electricity storage device is supplied to the inverter through the power supply cable (see at least Fukazu, para. [0020]: a power conversion unit 30 that performs electric power conversion when the electric power of the battery unit 20 is supplied to the motors 5, 6L, and 6R & para. [0032-0034]: The direct-current cable connector 34 is connected to the battery unit 20 by a direct-current cable 51, and inputs direct-current high-voltage electric power supplied from the battery unit 20 to the inverters 32 and the DC-DC converter 33. The housing 31 of the power conversion unit 30 includes a projecting portion 31 a that projects rightward from a right side surface 30 c thereof, and the direct-current cable connector 34 is provided on a front surface 30 d of the projecting portion 31 a. The direct-current cable 51, which is connected to the direct-current cable connector 34, extends parallel to the front surface of the power conversion unit 30 below the center cross member 13 after being bent the first time, and then extends through a through hole 13 a in the center cross member 13 and a through hole 12 b in the floor panel 12 and enters the vehicle cabin 11 after being bent the second time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teaching of when the starter generator is controlled to the powering state, the current discharged from the electricity storage device is supplied to the inverter through the power supply cable of Fukazu in order to help the cable and electricity storage device breathe and ventilate through the open space (see at least Fukazu, para. [0044]).

As per claim 22 Watanabe discloses
wherein the starter generator is coupled to the crank shaft via a belt mechanism that is configured to transmit the motor power to the engine (see at least Watanabe, para. [0033]: An engine (ENG) 20 mounted in a vehicle is provided with a crankshaft pulley 26 provided on the crankshaft thereof. The motor generator pulley 27 and the crankshaft pulley 26 are coupled with each other by the intermediary of a belt 28; when the motor generator 30 operates as a motor, the driving force of the motor generator 30 is transmitted to the engine 20 by the intermediary of the belt 28;).

As per claim 23 Watanabe discloses
wherein the starter generator is coupled to the crank shaft via a belt mechanism that is configured to transmit the motor power to the engine (see at least Watanabe, para. [0033]: An engine (ENG) 20 mounted in a vehicle is provided with a crankshaft pulley 26 provided on the crankshaft thereof. The motor generator pulley 27 and the crankshaft pulley 26 are coupled with each other by the intermediary of a belt 28; when the motor generator 30 operates as a motor, the driving force of the motor generator 30 is transmitted to the engine 20 by the intermediary of the belt 28;).

As per claim 24 Watanabe discloses
wherein the starter generator is coupled to the crank shaft via a belt mechanism that is configured to transmit the motor power to the engine (see at least Watanabe, para. [0033]: An engine (ENG) 20 mounted in a vehicle is provided with a crankshaft pulley 26 provided on the crankshaft thereof. The motor generator pulley 27 and the crankshaft pulley 26 are coupled with each other by the intermediary of a belt 28; when the motor generator 30 operates as a motor, the driving force of the motor generator 30 is transmitted to the engine 20 by the intermediary of the belt 28;).

Claims 3, 11, & 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, in view of Gibson, in view of Fukazu, in view of Fujita, in view of US 2004/0088103A1 (“Itow”), further in view of US 2012/0078456A1 (“Hakumura”).
As per claim 3 Watanabe discloses
a switching operation of the starter generator is executed (see at least Watanabe, para. [0042]: The control circuit 11 receives a rotation signal 33 corresponding to the rotation position of the rotor of the motor generator 30, gives a gate signal 12 to the switching device 53 of the inverter module 51, based on the rotation signal 33, so as to control the switching operation thereof, and controls the magnetic-field current of the magnetic-field circuit 13.)
Watanabe does not explicitly disclose
wherein the controller prohibits the execution of the assistance mode on a basis of the threshold, to limit a sound pressure level of a sound having a frequency to be transmitted from the power supply cable to inside the cabin of the vehicle, to a lower value than zero dB, and
wherein the frequency of the sound corresponds to a peak of the sound pressure level which is greater than zero dB in a state where the assistance mode is executed.
Itow teaches
wherein the motor controller prohibits the execution of the assistance mode on a basis of the threshold, to limit a sound pressure level of a sound to be transmitted from the power supply cable to inside a cabin of the vehicle, to a lower value than a minimum audible value (see at least Itow, para. [0340]: As described above with reference to FIG. 22, when the engine real rotational speed Nnr becomes lower than the upper limit rotational speed Nnm, it is judged that the injection amount α(Nnd−Nnr) has exceeded the maximum injection amount α(Nnd−Nnm) specified by the upper limit line U, and a positive torque command is given to the inverter 8 so to generate torque α(Nnm−Nnr) corresponding to a difference Nnm−Nnr between the upper limit rotational speed Nnm and the real rotational speed Nnr by the generator motor 4. In other words, a positive torque command for generating torque α((Nnm−Nnr) in shortage is given from the controller 7 to the inverter 8 regardless of the value of the battery remaining deviation ΔEG. Therefore, the generator motor 4 performs an electric operation to assist the engine power. & para. [0387]: Description will be made on an embodiment capable of increasing the engine speed to a target rotational speed (rated rotational speed NR) in a short time (e.g., one second) when the operation lever is moved from the neutral position while reducing the fuel consumption and noise to a level lower than the prior art when the operation lever is moved back to the neutral position.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teaching of the motor controller prohibits the execution of the assistance mode on a basis of the threshold, to limit a sound pressure level of a sound to be transmitted from the power supply cable to inside a cabin of the vehicle, to a lower value than a minimum audible value of Itow in order for the fuel consumption with the operation lever at the neutral position to improve (see at least Itow, para. [0392]).
Hakumura teaches
to a lower value than zero dB (see at least Hakumura, para. [0080]: In the torque transfer characteristics of the first power transfer mechanism, as shown in the Bode diagrams of the torque transfer characteristics shown in FIGS. 6 and 14B, the gain decreases to be less than 0 dB as the vibration frequency ωp increases in a band of the vibration frequency ωp corresponding to a drive range of the engine E at the rotational speed ωe.), and
wherein the frequency of the sound corresponds to a peak of the sound pressure level which is greater than zero dB in a state where the assistance mode is executed (see at least Hakumura, para. [0077]: That is, the pressure in a combustion chamber raised through the combustion is transferred to the crankshaft (engine output shaft Eo) via a piston and a connecting rod in accordance with the geometric relationship such as a crank angle to be converted into the output torque Te of the engine E. The output torque Te of the engine E increases after the ignition timing, and decreases as the piston approaches the bottom dead center. Therefore, as shown in FIG. 6, the output torque Te of the engine E vibrates cyclically in sync with rotation. A vibration frequency (angular frequency) ωp of the output torque Te of the engine E varies in accordance with the rotational speed ωe of the engine E. & para. [0080]: For example, in the band of the vibration frequency ωp, the gain decreases at about −40 dB/dec. Therefore, as shown in the Bode diagram of FIG. 6, the gain of the first-order frequency component is decreased to be less than 0 dB, and the gains of the second- and higher-order frequency components are decreased to a greater degree than the gain of the first-order frequency component. The gains of the second- and higher-order frequency components are decreased exponentially in units of dB, and thus decreased greatly. The gain of the zero-order frequency component is 0 dB, and therefore the average value of the output torque Te of the engine E is not decreased, and serves as it is as the average value of the output torque vibration Tev. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teaching of to a lower value than zero dB wherein the frequency of the sound corresponds to a peak of the sound pressure level which is greater than zero dB in a state where the assistance mode is executed of Hakumura in order to avoid the high-vibration range (see at least Hakumura, para. [0004]).

As per claim 11 Watanabe does not explicitly disclose
wherein the electricity storage device is provided inside a cabin of the vehicle.
Fukazu teaches
wherein the electricity storage device is provided inside a cabin of the vehicle (see at least Fukazu, para. [0049]:  the direct-current cable 51, which extends inside and outside the vehicle cabin 11, is used to enable the breather chamber 40 to communicate with the space inside the vehicle cabin 11. The direct-current cable 51 includes a power-conversion connector 51 a connected to the direct-current cable connector 34 of the power conversion unit 30; a battery terminal 51 be connected to the battery unit 20; a low-voltage-device terminal 51 bb connected to the low-voltage device; direct current lines 51 c that electrically connect the power-conversion connector 51 a to the battery terminal 51 be and to the low-voltage-device terminal 51 bb; a corrugated tube 51 d that covers the direct current lines 51 c; a sealing grommet 51 e that air tightly connects the power-conversion connector 51 a to the corrugated tube 51 d; and a ventilation-tube connecting portion 51 f that is disposed near the power-conversion connector 51 a and that communicates with the space inside the corrugated tube 51 d. The ventilation-tube connecting portion 51 f is connected to the ventilation nozzle 41 of the breather chamber 40 by a ventilation tube 42. Accordingly, the breather chamber 40 communicates with the space inside the vehicle cabin 11 through the spaces inside the ventilation tube 42 and the direct-current cable 51. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teaching of the electricity storage device is provided inside a cabin of the vehicle of Fukazu in order to help the cable and electricity storage device breathe and ventilate through the open space (see at least Fukazu, para. [0044]).

As per claim 28 Watanabe discloses
a switching operation of the starter generator is executed (see at least Watanabe, para. [0042]: The control circuit 11 receives a rotation signal 33 corresponding to the rotation position of the rotor of the motor generator 30, gives a gate signal 12 to the switching device 53 of the inverter module 51, based on the rotation signal 33, so as to control the switching operation thereof, and controls the magnetic-field current of the magnetic-field circuit 13.).
Watanabe does not explicitly disclose
wherein the controller prohibits the execution of the assistance mode on a basis of the threshold, to limit a sound pressure level of a sound having a frequency to be transmitted from the power supply cable to inside the cabin of the vehicle, to a lower value than zero dB, and
wherein the frequency of the sound corresponds to a peak of the sound pressure level which is greater than zero dB in a state where the assistance mode is executed.
Itow teaches
wherein the motor controller prohibits the execution of the assistance mode on a basis of the threshold, to limit a sound pressure level of a sound to be transmitted from the power supply cable to inside a cabin of the vehicle, to a lower value than a minimum audible value (see at least Itow, para. [0340]: As described above with reference to FIG. 22, when the engine real rotational speed Nnr becomes lower than the upper limit rotational speed Nnm, it is judged that the injection amount α(Nnd−Nnr) has exceeded the maximum injection amount α(Nnd−Nnm) specified by the upper limit line U, and a positive torque command is given to the inverter 8 so to generate torque α(Nnm−Nnr) corresponding to a difference Nnm−Nnr between the upper limit rotational speed Nnm and the real rotational speed Nnr by the generator motor 4. In other words, a positive torque command for generating torque α((Nnm−Nnr) in shortage is given from the controller 7 to the inverter 8 regardless of the value of the battery remaining deviation ΔEG. Therefore, the generator motor 4 performs an electric operation to assist the engine power. & para. [0387]: Description will be made on an embodiment capable of increasing the engine speed to a target rotational speed (rated rotational speed NR) in a short time (e.g., one second) when the operation lever is moved from the neutral position while reducing the fuel consumption and noise to a level lower than the prior art when the operation lever is moved back to the neutral position.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teaching of the motor controller prohibits the execution of the assistance mode on a basis of the threshold, to limit a sound pressure level of a sound to be transmitted from the power supply cable to inside a cabin of the vehicle, to a lower value than a minimum audible value of Itow in order for the fuel consumption with the operation lever at the neutral position to improve (see at least Itow, para. [0392]).
Hakumura teaches
to a lower value than zero dB (see at least Hakumura, para. [0080]: In the torque transfer characteristics of the first power transfer mechanism, as shown in the Bode diagrams of the torque transfer characteristics shown in FIGS. 6 and 14B, the gain decreases to be less than 0 dB as the vibration frequency ωp increases in a band of the vibration frequency ωp corresponding to a drive range of the engine E at the rotational speed ωe.), and
wherein the frequency of the sound corresponds to a peak of the sound pressure level which is greater than zero dB in a state where the assistance mode is executed (see at least Hakumura, para. [0077]: That is, the pressure in a combustion chamber raised through the combustion is transferred to the crankshaft (engine output shaft Eo) via a piston and a connecting rod in accordance with the geometric relationship such as a crank angle to be converted into the output torque Te of the engine E. The output torque Te of the engine E increases after the ignition timing, and decreases as the piston approaches the bottom dead center. Therefore, as shown in FIG. 6, the output torque Te of the engine E vibrates cyclically in sync with rotation. A vibration frequency (angular frequency) ωp of the output torque Te of the engine E varies in accordance with the rotational speed ωe of the engine E. & para. [0080]: For example, in the band of the vibration frequency ωp, the gain decreases at about −40 dB/dec. Therefore, as shown in the Bode diagram of FIG. 6, the gain of the first-order frequency component is decreased to be less than 0 dB, and the gains of the second- and higher-order frequency components are decreased to a greater degree than the gain of the first-order frequency component. The gains of the second- and higher-order frequency components are decreased exponentially in units of dB, and thus decreased greatly. The gain of the zero-order frequency component is 0 dB, and therefore the average value of the output torque Te of the engine E is not decreased, and serves as it is as the average value of the output torque vibration Tev. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teaching of to a lower value than zero dB wherein the frequency of the sound corresponds to a peak of the sound pressure level which is greater than zero dB in a state where the assistance mode is executed of Hakumura in order to avoid the high-vibration range (see at least Hakumura, para. [0004]).

As per claim 29 Watanabe discloses
a switching operation of the starter generator is executed (see at least Watanabe, para. [0042]: The control circuit 11 receives a rotation signal 33 corresponding to the rotation position of the rotor of the motor generator 30, gives a gate signal 12 to the switching device 53 of the inverter module 51, based on the rotation signal 33, so as to control the switching operation thereof, and controls the magnetic-field current of the magnetic-field circuit 13.).
Watanabe does not explicitly disclose
wherein the controller prohibits the execution of the assistance mode on a basis of the threshold, to limit a sound pressure level of a sound having a frequency to be transmitted from the power supply cable to inside the cabin of the vehicle, to a lower value than zero dB, and
wherein the frequency of the sound corresponds to a peak of the sound pressure level which is greater than zero dB in a state where the assistance mode is executed.
Itow teaches
wherein the motor controller prohibits the execution of the assistance mode on a basis of the threshold, to limit a sound pressure level of a sound to be transmitted from the power supply cable to inside a cabin of the vehicle, to a lower value than a minimum audible value (see at least Itow, para. [0340]: As described above with reference to FIG. 22, when the engine real rotational speed Nnr becomes lower than the upper limit rotational speed Nnm, it is judged that the injection amount α(Nnd−Nnr) has exceeded the maximum injection amount α(Nnd−Nnm) specified by the upper limit line U, and a positive torque command is given to the inverter 8 so to generate torque α(Nnm−Nnr) corresponding to a difference Nnm−Nnr between the upper limit rotational speed Nnm and the real rotational speed Nnr by the generator motor 4. In other words, a positive torque command for generating torque α((Nnm−Nnr) in shortage is given from the controller 7 to the inverter 8 regardless of the value of the battery remaining deviation ΔEG. Therefore, the generator motor 4 performs an electric operation to assist the engine power. & para. [0387]: Description will be made on an embodiment capable of increasing the engine speed to a target rotational speed (rated rotational speed NR) in a short time (e.g., one second) when the operation lever is moved from the neutral position while reducing the fuel consumption and noise to a level lower than the prior art when the operation lever is moved back to the neutral position.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teaching of the motor controller prohibits the execution of the assistance mode on a basis of the threshold, to limit a sound pressure level of a sound to be transmitted from the power supply cable to inside a cabin of the vehicle, to a lower value than a minimum audible value of Itow in order for the fuel consumption with the operation lever at the neutral position to improve (see at least Itow, para. [0392]).
Hakumura teaches
to a lower value than zero dB (see at least Hakumura, para. [0080]: In the torque transfer characteristics of the first power transfer mechanism, as shown in the Bode diagrams of the torque transfer characteristics shown in FIGS. 6 and 14B, the gain decreases to be less than 0 dB as the vibration frequency ωp increases in a band of the vibration frequency ωp corresponding to a drive range of the engine E at the rotational speed ωe.), and
wherein the frequency of the sound corresponds to a peak of the sound pressure level which is greater than zero dB in a state where the assistance mode is executed (see at least Hakumura, para. [0077]: That is, the pressure in a combustion chamber raised through the combustion is transferred to the crankshaft (engine output shaft Eo) via a piston and a connecting rod in accordance with the geometric relationship such as a crank angle to be converted into the output torque Te of the engine E. The output torque Te of the engine E increases after the ignition timing, and decreases as the piston approaches the bottom dead center. Therefore, as shown in FIG. 6, the output torque Te of the engine E vibrates cyclically in sync with rotation. A vibration frequency (angular frequency) ωp of the output torque Te of the engine E varies in accordance with the rotational speed ωe of the engine E. & para. [0080]: For example, in the band of the vibration frequency ωp, the gain decreases at about −40 dB/dec. Therefore, as shown in the Bode diagram of FIG. 6, the gain of the first-order frequency component is decreased to be less than 0 dB, and the gains of the second- and higher-order frequency components are decreased to a greater degree than the gain of the first-order frequency component. The gains of the second- and higher-order frequency components are decreased exponentially in units of dB, and thus decreased greatly. The gain of the zero-order frequency component is 0 dB, and therefore the average value of the output torque Te of the engine E is not decreased, and serves as it is as the average value of the output torque vibration Tev. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teaching of to a lower value than zero dB wherein the frequency of the sound corresponds to a peak of the sound pressure level which is greater than zero dB in a state where the assistance mode is executed of Hakumura in order to avoid the high-vibration range (see at least Hakumura, para. [0004]).

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe, in view of Gibson, in view of Fukazu, in view of Fujita, in view of US 2009/0171523A1 (“Luo”), further in view of US 2012/0203417A1 (“Matsui”).
As per claim 25 Watanabe does not explicitly disclose

Luo teaches
wherein the controller is configured to permit the execution of the assistance mode on a condition that i) a state of charge of the electricity storage device is higher than a first predetermined value, and iii) the rotation speed of the starter generator is lower than the threshold (see at least Luo, para. [0175]: If the present battery capacity SOC is greater than the efficient operating battery threshold SOC2 (3630), the control system flow sets the operating mode of the hybrid power system 102 to electric-only power mode (3614). & para. [0201]: In one implementation, the RPM differential between the electric power generating subsystem and the electric traction motor 108 is compared with a parallel mode RPM differential threshold (4214). For example, the parallel hybrid mode RPM differential threshold may be about 200 RPM. When the RPM differential between the electric power generating subsystem and the electric traction motor 108 is less than or equal to the parallel mode RPM differential threshold, the clutch is engaged (4216).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teaching of the controller is configured to permit the execution of the assistance mode on a condition that i) a state of charge of the electricity storage device is higher than a first predetermined value, and iii) the rotation speed of the starter generator is lower than the threshold of Luo in order to address to 
Matsui teaches
wherein the controller is configured to permit the execution of the assistance mode on a condition that i) a state of charge of the electricity storage device is higher than a first predetermined value, ii) an amount of stepping down of an accelerator pedal of the vehicle is larger than a second predetermined value (see at least Matsui, para. [0051]: At step S1, a judgment is made as to whether or not an accelerator depression operation is an operation in which the accelerator opening APO from the accelerator opening sensor 16 is equal to or greater than a racing threshold value. If YES (the operation is the accelerator depression operation), the routine proceeds to step S2. If NO (the operation is an accelerator return operation), the routine repeats the judgment of step S1. & para. [0054]: If NO (the battery SOC>the setting threshold value), the routine proceeds to step S8. In the case where the judgment is NO at this step S3, a battery charge capacity condition (a condition 1) which indicates that the charge capacity of the battery 4 exceeds the setting threshold value is satisfied.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teaching of the controller is configured to permit the execution of the assistance mode on a condition that i) a state of charge of the electricity storage device is higher than a first predetermined value, ii) an amount of stepping down of an accelerator pedal of the vehicle is larger than a second predetermined value of Matsui in order to accelerate the vehicle with good response while suppressing heat generation of the clutch (see at least Matsui, para. [0005]).

As per claim 26 Watanabe does not explicitly disclose
wherein the controller is configured to permit the execution of the assistance mode on a condition that i) a state of charge of the electricity storage device is higher than a first predetermined value, ii) an amount of stepping down of an accelerator pedal of the vehicle is larger than a second predetermined value, and iii) the rotation speed of the starter generator is lower than the threshold.
Luo teaches
wherein the controller is configured to permit the execution of the assistance mode on a condition that i) a state of charge of the electricity storage device is higher than a first predetermined value, and iii) the rotation speed of the starter generator is lower than the threshold (see at least Luo, para. [0175]: If the present battery capacity SOC is greater than the efficient operating battery threshold SOC2 (3630), the control system flow sets the operating mode of the hybrid power system 102 to electric-only power mode (3614). & para. [0201]: In one implementation, the RPM differential between the electric power generating subsystem and the electric traction motor 108 is compared with a parallel mode RPM differential threshold (4214). For example, the parallel hybrid mode RPM differential threshold may be about 200 RPM. When the RPM differential between the electric power generating subsystem and the electric traction motor 108 is less than or equal to the parallel mode RPM differential threshold, the clutch is engaged (4216).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teaching of the controller is configured to permit the execution of the assistance mode on a condition that i) a 
Matsui teaches
wherein the controller is configured to permit the execution of the assistance mode on a condition that i) a state of charge of the electricity storage device is higher than a first predetermined value, ii) an amount of stepping down of an accelerator pedal of the vehicle is larger than a second predetermined value (see at least Matsui, para. [0051]: At step S1, a judgment is made as to whether or not an accelerator depression operation is an operation in which the accelerator opening APO from the accelerator opening sensor 16 is equal to or greater than a racing threshold value. If YES (the operation is the accelerator depression operation), the routine proceeds to step S2. If NO (the operation is an accelerator return operation), the routine repeats the judgment of step S1. & para. [0054]: If NO (the battery SOC>the setting threshold value), the routine proceeds to step S8. In the case where the judgment is NO at this step S3, a battery charge capacity condition (a condition 1) which indicates that the charge capacity of the battery 4 exceeds the setting threshold value is satisfied.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teaching of the controller is configured to permit the execution of the assistance mode on a condition that i) a state of charge of the electricity storage device is higher than a first predetermined value, ii) an amount of stepping down of an accelerator pedal of the vehicle is larger than a second 

As per claim 27 Watanabe does not explicitly disclose
wherein the controller is configured to permit the execution of the assistance mode on a condition that i) a state of charge of the electricity storage device is higher than a first predetermined value, ii) an amount of stepping down of an accelerator pedal of the vehicle is larger than a second predetermined value, and iii) the rotation speed of the starter generator is lower than the threshold.
Luo teaches
wherein the controller is configured to permit the execution of the assistance mode on a condition that i) a state of charge of the electricity storage device is higher than a first predetermined value, and iii) the rotation speed of the starter generator is lower than the threshold (see at least Luo, para. [0175]: If the present battery capacity SOC is greater than the efficient operating battery threshold SOC2 (3630), the control system flow sets the operating mode of the hybrid power system 102 to electric-only power mode (3614). & para. [0201]: In one implementation, the RPM differential between the electric power generating subsystem and the electric traction motor 108 is compared with a parallel mode RPM differential threshold (4214). For example, the parallel hybrid mode RPM differential threshold may be about 200 RPM. When the RPM differential between the electric power generating subsystem and the electric traction motor 108 is less than or equal to the parallel mode RPM differential threshold, the clutch is engaged (4216).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teaching of the controller is configured to permit the execution of the assistance mode on a condition that i) a state of charge of the electricity storage device is higher than a first predetermined value, and iii) the rotation speed of the starter generator is lower than the threshold of Luo in order to address to provide user with motor vehicles that drive over longer distances using electric power (see at least Luo, para. [0018]).
Matsui teaches
wherein the controller is configured to permit the execution of the assistance mode on a condition that i) a state of charge of the electricity storage device is higher than a first predetermined value, ii) an amount of stepping down of an accelerator pedal of the vehicle is larger than a second predetermined value (see at least Matsui, para. [0051]: At step S1, a judgment is made as to whether or not an accelerator depression operation is an operation in which the accelerator opening APO from the accelerator opening sensor 16 is equal to or greater than a racing threshold value. If YES (the operation is the accelerator depression operation), the routine proceeds to step S2. If NO (the operation is an accelerator return operation), the routine repeats the judgment of step S1. & para. [0054]: If NO (the battery SOC>the setting threshold value), the routine proceeds to step S8. In the case where the judgment is NO at this step S3, a battery charge capacity condition (a condition 1) which indicates that the charge capacity of the battery 4 exceeds the setting threshold value is satisfied.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe to incorporate the teaching of the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668